Exhibit 10

 

THE LINCOLN NATIONAL CORPORATION

DEFERRED COMPENSATION PLAN

FOR NON-EMPLOYEE DIRECTORS

(EFFECTIVE JULY 1, 2004)



--------------------------------------------------------------------------------

THE LINCOLN NATIONAL CORPORATION

DEFERRED COMPENSATION PLAN

FOR NON-EMPLOYEE DIRECTORS

(EFFECTIVE JULY 1, 2004)

 

TABLE OF CONTENTS

 

I.   DEFINITIONS    4 II.   PARTICIPATION: TYPES OF DEFERRALS    6     2.01   
Participation in the Plan          2.02    Election to Defer Compensation       
  2.03    Timing of Elections      III.   ADMINISTRATION OF ACCOUNTS    7    
3.01    In General          3.02    Resignation/Retirement Year Account         
3.03    Administration of Investment Option Sub-Accounts          3.04   
Transfers Among Sub-Accounts          3.05    Investment Options Available     
    3.06    Phantom Dividends on Stock Units      IV.   AUTHORIZATION OF
SHARES/RESTRICTIONS ON SHARES    9     4.01    Number of Shares Available       
  4.02    Uses of Shares          4.03    Changes in Capital and Corporate
Structure      V.   DISTRIBUTIONS    10     5.01    General          5.02   
Distributable Events          5.03    Distribution of Units and Stock Units     
    5.04    Default Distribution Form          5.05    Alternative Distribution
Forms          5.06    Distribution of Stock Units          5.07    Date of
Distribution      VI.   MISCELLANEOUS    11     6.01    Beneficiary Designations
         6.02    Non-Assignment of Benefits          6.03    Determination of
Value of Stock Units          6.04    Unfunded Status          6.05    Scope of
Authority of Benefits Administrator     

 

2



--------------------------------------------------------------------------------

   

6.06

   Amendment of Plan    

6.07

   Termination of Plan    

6.08

   Waiver of Claims    

6.09

   Incapacitation    

6.10

   Governing Law APPENDIX A – INVESTMENT OPTIONS APPENDIX B – ELIGIBLE
COMPENSATION

 

3



--------------------------------------------------------------------------------

THE LINCOLN NATIONAL CORPORATION

DEFERRED COMPENSATION PLAN

FOR NON-EMPLOYEE DIRECTORS

 

Effective July 1, 2004

 

This Deferred Compensation Plan for Non-Employee Directors of Lincoln National
Corporation has been established and is maintained by Lincoln National
Corporation (the “Company”) for the purpose of attracting and retaining talented
individuals to serve on its Board of Directors by providing them with a
competitive level of compensation. Eligible Directors shall receive, from time
to time, awards under this Plan in partial payment of their annual retainer
fees, and for other specified purposes. In addition, Eligible Directors may
elect to defer compensation under the Plan for distribution upon resignation or
retirement from the Board pursuant to the provisions herein.

 

Article I

Definitions

 

Any capitalized terms shall have the meanings set forth below:

 

1.01 Account. The terms “Account” or “Accounts” refers to the separate deferred
compensation account(s) established by the Company in the name of each
Participant. Each Account is a bookkeeping device only, established for the sole
purpose of crediting and tracking notional investments made by the Participant
in the Investment Options available under the Plan. The Company may also
establish one or more “Sub-Accounts” in the name of each Participant,
representing the various notional Investment Options chosen by the Participant.
The administration of Accounts is described in more detail in Article III.

 

1.02 Affiliate. The term “Affiliate” shall mean any corporation or other entity
where fifty percent (50%) or more of the voting stock of such corporation or
ownership interest in such other entity is owned, directly or indirectly, by the
Company. As determined by the Benefits Administrator, a corporation or other
entity may be deemed to be an Affiliate even if the percentage of ownership is
less than fifty percent (50%).

 

1.03 Beneficiary. The word “Beneficiary” refers to any individual or trust
designated by the Participant, in accordance with the provisions in Section
6.01, to receive amounts to which the Participant would be entitled to receive
under this Plan in the event of the Participant’s death.

 

4



--------------------------------------------------------------------------------

1.04 Benefits Administrator. The “Benefits Administrator” shall be the
Nominating and Governance Committee of the Board of Directors of the Company
(the “Committee”). The Committee may delegate any part of the administration of
this Plan to the Senior Vice-President of Human Resources of the Company, or, if
this position is vacant, the most senior member of the Human Resources
Department.

 

1.05 Company. The term “Company” refers to Lincoln National Corporation.

 

1.06 Compensation. For purposes of the Plan, “Compensation” means the cash
compensation paid or payable to a Participant by the Company in the form of an
Annual Retainer, an Annual Committee Chairperson Retainer, or an Annual Lead
Director Fee, or any other cash payment explicitly deferrable under this Plan. A
list of Compensation eligible to be deferred under this Plan is included in
Appendix B.

 

1.07 Deferral. The word “Deferral” or “Deferrals” refers to any amount of
Compensation with respect to which a Participant has made an Election to defer
pursuant to the terms and conditions of this Plan described in Sections 2.01(c)
and 2.02 below, and to any portion of an Annual Retainer or other amounts
required to be credited to an Eligible Director in the form of Stock Units
pursuant to Sections 2.01(a) and 2.01(b) of the Plan.

 

1.08 Election. The term “Election” refers to the affirmative action taken in
writing by the Participant pursuant to Section 2.02 to defer Compensation under
this Plan, or the administrative action taken in writing by the Participant
pursuant to Section 3.05 of the Plan to change investment allocations or
transfer amounts from one Investment Option to another, subject to certain
restrictions, or the administrative action taken in writing by the Participant
pursuant to Section 5.05 of the Plan to elect an alternative distribution form.

 

1.09 Eligible Director. An “Eligible Director” is any member of the Board of
Directors of the Company who is not an employee or officer of the Company or any
Affiliate.

 

1.10 Insider. “Insider” means any Participant who is subject to the short-swing
profit recovery provisions of Section 16 of the Securities Exchange Act of 1934.

 

1.11 Investment Options. The term “Investment Options” refers to the list of
investments options available to Participants for notional investment of certain
Deferrals under the Plan, as set forth in Appendix A to the Plan, as amended
from time to time.

 

1.12 Participant. The word “Participant” refers to any person for whom a
Deferral has been credited under this Plan.

 

5



--------------------------------------------------------------------------------

1.13 Plan. The word “Plan” refers to the Lincoln National Corporation Deferred
Compensation Plan for Non-Employee Directors, effective July 1, 2004, including
Appendices.

 

1.14 Plan Year. The “Plan Year” refers to the period beginning each January 1st
and ending each December 31st. Notwithstanding the foregoing, the first Plan
Year shall be a short plan year, beginning July 1, 2004 and ending December 31,
2004.

 

1.15 Resignation/Retirement Year Account. The term “Resignation Year Account”
refers to the Account established by the Company for each Participant, such that
amounts credited to this Account shall be, or begin to be, distributed when the
Participant resigns or retires from the Board of Directors, whether such
departure is voluntary or involuntary.

 

1.16 Stock Units. “Stock Units” means “phantom” shares of Lincoln National
Corporation common stock (“LNC Stock”) that may be made available under this
Plan to Participants as an Investment Option. Stock Units shall be notionally
credited to a Participant’s Account pursuant to Section 2.01(a) and/or 2.01(b)
of the Plan. A Participant’s voluntary Deferrals to his or her Stock Unit
Sub-Account, or transfers from Units to Stock Units (as described in greater
detail in Section 3.04 below) are allowed only as provided under the Lincoln
National Corporation Policy on Insider Trading. In addition, Deferrals or
transfers into Stock Unit Sub-Accounts shall be restricted to “Open Window
Periods” (thirty (30) day periods) commencing on either (a) the third trading
day after the release of the Corporation’s quarterly or annual earnings, or (b)
the fifth business day after the filing of the Corporation’s annual report on
Form 10-K to shareholders.

 

1.17 Units. “Units” means “phantom” shares of the Investment Options available
under this Plan as set forth in Appendix A, excluding Stock Units. Units shall
be notionally credited to a Participant’s Account pursuant to his or her
Deferral Election.

 

Article II

Participation: Types of Deferrals

 

2.01 Participation in the Plan. Each Eligible Director shall become a
Participant immediately upon the crediting of any amounts to such Participant’s
Account pursuant to Sections 2.01(a), (b), or (c) below.

 

  a. Automatic Deferrals. At the recommendation of the Nominating and Governance
Committee, the Board of Directors of the Company (the “Board”) may require that
a portion of the remuneration for services of each Eligible Director be credited
as a Deferral in the form of Stock Units under this Plan. The number of Stock
Units shall be determined by dividing the

 

6



--------------------------------------------------------------------------------

dollar amount that the Board determines shall be thus credited by the final
sales price quoted by the New York Stock Exchange Composite Listing of a share
of LNC Stock of the same class as the Stock Units on the date of the Annual
Meeting of Shareholders of the Company, or on such other date or dates as the
Board may prescribe, and such Stock Units shall be credited to the Eligible
Director’s Account at that time.

 

  b. 1993 Stock Plan Deferrals. Any Stock Units otherwise to be credited to a
Non-Employee Director on or after July 1, 2004, as a result of dividend
equivalent payments on awards granted under the 1993 Stock Plan for Non-Employee
Directors, shall be credited as Stock Units to his or her Stock Unit Sub-Account
under this Plan, charged against the number of shares available under Article IV
of this Plan, and administered in accordance with the terms of this Plan. The
number of Stock Units to be credited under this Section shall be determined by
dividing the dollar amount of the dividend equivalent payment by the final sales
price quoted by the New York Stock Exchange Composite Listing of a share of LNC
stock of the same class as the Stock Units on the dividend record date.

 

  c. Elective Deferrals. Each Eligible Director may elect to defer payment of
Compensation pursuant to Section 2.02 below.

 

2.02 Election to Defer Compensation. An Eligible Director wishing to defer
Compensation in the Plan shall file an irrevocable Election in writing with the
Company in the form specified by the Benefits Administrator. The Participant may
elect to defer any or all of the Compensation that he or she would otherwise
have been entitled to receive in the next Plan Year beginning after such
Election is made. A new Election must be made for each Plan Year in which the
Participant wishes to make a Deferral.

 

2.03 Timing of Elections. Each Election must be filed with the Benefits
Administrator prior to the beginning of the calendar year in which the first day
(January 1st) of the next Plan Year falls. Notwithstanding the foregoing, each
newly Eligible Director may file an Election within thirty (30) days of first
becoming eligible to participate in this Plan. Upon expiration of the period for
making an Election, an Election shall be irrevocable with respect to any Plan
Year to which such Election relates.

 

Article III

Administration of Accounts

 

3.01. In General. The Benefits Administrator shall, in its absolute and sole
discretion, and subject to review and supervision only to review and supervision
by the Board, develop policies and procedures from time to time for use in the
administration and record-keeping of the Units and Stock Units credited to

 

7



--------------------------------------------------------------------------------

Participant Accounts. The Benefits Administrator may delegate his or her
responsibilities to other persons, or retain the services of lawyers,
accountants, or third parties to assist with the administration of the Plan. Any
expenses incurred by the Company (including expenses for Federal and State
income taxes) in connection with maintaining a Participant’s Account may be
charged against such Participant’s Account.

 

3.02. Resignation/Retirement Year Account. Upon a Participant’s first becoming a
Participant under this Plan, the Company shall establish a Resignation Year
Account in the name of the Participant, to which any Deferrals (as described in
Section 2.01) shall be credited.

 

3.03. Administration of Investment Option Sub-Accounts. The Company makes the
following representations concerning the crediting of Deferrals to Participant
Sub-Accounts:

 

  a. The Company shall establish a Sub-Account for each Investment Option
elected by the Participant. The Company shall credit amounts deferred by the
Participant, together with any gains or losses that would otherwise have accrued
or been incurred with respect to Deferral amounts as if such amounts had
actually been invested in the designated or elected Investment Options selected
by the Participant, to the appropriate Sub-Account(s). All Deferrals will be
credited in Units or Stock Units of the Investment Option designated or elected,
as appropriate.

 

  b. Investment in the Investment Options is notional only. Units of each
Investment Option, including Stock Units representing “phantom” or notional
shares of LNC Stock, are credited to Participants solely for the purpose of
tracking the performance of the underlying investments.

 

  c. With respect to Units credited to a Participant’s Sub-Accounts under the
Plan, the Participant shall have no right to claim the underlying assets,
shares, securities, or other property of which such Investment Options may be
comprised upon distribution of their Accounts.

 

  d. With respect to Stock Units credited to a Participant’s Stock Unit
Sub-Account under the Plan, before actual settlement in LNC Stock occurs, a
Participant shall have no right or claim to such Stock. In addition, no voting
or other rights of any kind associated with the ownership of Stock shall inure
to any Participant whose Account has been credited with Stock Units.

 

3.04 Transfers Among Sub-Accounts. Subject to the restrictions set forth below,
Participants may make an Election to change investment allocations or transfer
amounts between the Investment Options under conditions prescribed by the
Benefits Administrator.





 

8



--------------------------------------------------------------------------------

  a. A Participant’s ability to make an Election to transfer amounts notionally
invested in Units into Stock Units shall be restricted to “Open Window Periods”
(thirty (30) day periods) commencing on either (a) the third trading day after
the release of the Corporation’s quarterly or annual earnings, or (b) the fifth
business day after the filing of the Corporation’s annual report on Form 10-K to
shareholders.

 

  b. Notwithstanding (a) above, an Insider may transfer amounts notionally
invested in Stock Units only if it is determined that such transfer will not
result in a violation of the Lincoln National Corporation Policy on Insider
Trading (including without limitation Section 16 of the Securities Exchange Act
of 1934).

 

  c. Participants may not transfer amounts notionally invested in Stock Units
into Units at any time.

 

3.05 Investment Options Available. The Company reserves the right to eliminate,
change, or add Investment Options at any time. The Company is under no
obligation to offer any particular Investment Option. The Investment Options
available to Participants under this Plan may, at the discretion of the Benefits
Administrator, “mirror” the investment options available under the qualified
Lincoln 401(k) Savings Plan. However, in no event shall this Plan offer an
Investment Option that is not also offered under the qualified Lincoln 401(k)
Savings Plan.

 

3.06 Phantom Dividends on Stock Units. To the extent that the Company pays
dividends on LNC Stock of the same class as the shares used to measure the
performance of the Stock Units, Participants will be credited with phantom
dividends, or “dividend equivalents” on such Stock Units. Phantom dividends
shall be calculated in Stock Units, on each dividend record date, by dividing
the dollar amount of the dividend equivalent payment by the final sales price
quoted on the New York Stock Exchange Composite Listing of a share of LNC Stock
of the same class as the Stock Units. The Company may require that any phantom
dividends credited be automatically reinvested in additional Stock Units.

 

9



--------------------------------------------------------------------------------

Article IV

Authorization of Shares / Restrictions on Shares

 

4.01 Number of Shares Available. The maximum number of shares of LNC Stock
available under this Plan shall be seven hundred thousand (700,000) shares.

 

4.02 Uses of Shares. Shares authorized under this Plan shall be reserved for the
purpose of satisfying the Company’s obligations under this Plan. In addition,
shares authorized under this Plan may be used to satisfy obligations incurred by
the Company as a result of dividend equivalent payments made on awards
previously granted under the 1993 Stock Plan for Non-Employee Directors.

 

4.03 Changes in Capital and Corporate Structure. In the event of any change in
the number of outstanding shares of LNC Stock by reason of recapitalization,
reclassification, reorganization, stock split, reverse stock split, combination
of shares, stock dividend or similar transaction, the number of Stock Units held
by Participants under the Plan and the number of shares of LNC Stock available
for issuance under the Plan shall be proportionately adjusted, in an equitable
manner.

 

Article V

Distributions

 

5.01 General. Each Participant Account, including Sub-Accounts, shall be
distributed in accordance with the rules set forth in this Article V, as
determined in the sole discretion of the Benefits Administrator.

 

5.02 Distributable Events. A Participant shall receive distribution(s) from his
or her Accounts upon the occurrence of a “Distributable Event”. A Participant,
or his or her beneficiary, as appropriate, experiences a Distributable Event
upon the occurrence of:

 

  a. The Participant’ death; or

 

  b. The Participant’s resignation or retirement from the Board or Directors,
whether characterized as voluntary or involuntary.

 

5.03 Distribution of Units and Stock Units. Any amounts credited or earned in a
Participant’s Stock Unit Sub-Account shall be settled and distributed in actual
shares of LNC Stock (with fractional Stock Units paid in cash). Amounts credited
in Units of Investment Options other than Stock Units shall be paid in cash.

 

10



--------------------------------------------------------------------------------

5.04 Default Distribution Form. Unless a Participant elects an alternative form
of distribution, as described in Section 5.05 below, the Participant’s Account
(except for amounts credited to his or her Stock Unit Sub-Account) shall be
distributed in a cash lump sum, on the “Date of Distribution”, described in
Section 5.07 below.

 

5.05 Alternative Distribution Forms. A Participant may elect to receive his or
her benefit under this Plan as follows:

 

  a. Non-Stock Unit Sub-Accounts. A Participant may elect to receive amounts
credited to his or her Non-Stock Unit Sub-Accounts in a form other than an
immediate cash lump sum by filing an Election in the form required by the
Benefits Administrator. Participants may elect to receive amounts credited to
their Accounts in annual installments over a five-year, ten-year, fifteen-year
or twenty-year period, with the first installment payable on the Date of
Distribution. Such Election must be made at least one full calendar year prior
to the start of the calendar year in which the Distributable Event occurs.

 

  b. Stock Unit Sub-Account. A Participant may elect to receive amounts credited
to his or her Stock Unit Sub-Account in a form other than an immediate
distribution in shares of LNC Stock (with any fractional share paid in cash) by
filing an Election in the form required by the Benefits Administrator.
Participants may elect to receive their LNC Stock in annual installments over a
five-year, ten-year, fifteen-year or twenty-year period, with the first
installment payable on the Date of Distribution. Such Election must be made at
least one full calendar year prior to the start of the calendar year in which
the Distributable Event occurs.

 

5.06 Distribution of Stock Units. A separate Election under Section 5.05 may be
made with respect to amounts credited to the Participant’s Stock Unit
Sub-Account. Amounts credited to a Participant’s Stock Unit Sub-Account may not
be distributed in a cash lump sum. Pursuant to an Election under Section 5.05
above, shares of LNC Stock used to settle amounts credited in Stock Units may be
distributed on or beginning on, the Participant’s Date of Distribution. If the
Participant has made no election with respect to amounts credited in Stock
Units, all shares of LNC Stock will be issued in a lump sum on the Participant’s
Date of Distribution (with any fractional share issued in cash).

 

5.07 Date of Distribution. The date on which a distribution shall be made to the
Participant or Beneficiary shall be as soon as administratively practicable, but
no later than six (6) weeks after the Valuation Date. The “Valuation Date” shall
be the February 5th of the next following calendar year after the calendar year
in which the Director’s resignation or retirement becomes effective. For
distributions as a consequence of the Participant’s death, the “Valuation Date”
shall be the date as soon as administratively practicable following the date of
the Participant’s death.

 

11



--------------------------------------------------------------------------------

5.08 Subsequent Election to Delay Distribution. A Participant may make a
one-time only irrevocable election to delay payment of a distribution or change
the form of benefit (from an immediate cash lump sum to an installment option).
Such election must be made at least twelve (12) months prior to the
Participant’s scheduled Distribution Date, and, for distributions scheduled to
be made as a result of the Participant resigning or retiring from the Board of
Directors, the distribution must be deferred for at least five (5) years.

 

Article VI

Miscellaneous

 

6.01 Beneficiary Designations. The Participant may designate a Beneficiary to
receive amounts payable to him or her under this Plan in the event the
Participant dies before such amounts are distributed to the Participant. The
Participant may revoke or change a Beneficiary designation and name a new
Beneficiary by filing a written notice of revocation or other notice of change
of Beneficiary, in accordance with rules as determined from time to time by the
Benefits Administrator.

 

6.02 Non-Assignment of Benefits. Other than pursuant to a valid Beneficiary
designation, as described in Section 6.01 above, interests in this Plan cannot
and shall not be transferred, assigned, pledged or encumbered. Prior to the time
payment is actually made to the Participant or to his or her Beneficiary, such
Participant or Beneficiary shall have no rights by way of anticipation or
otherwise to assign or dispose of any interest under this Plan.

 

6.03 Determination of Value of Stock Units. The value of a Stock Unit shall be
equal to the final sales price quoted by the New York Stock Exchange Composite
Listing of a share of LNC Stock of the same class as the Stock Units on the
business day on or next following the Valuation Date (as defined in Section
5.07).

 

6.04 Unfunded Status. This Plan is an unfunded Plan as defined under the
relevant provisions of the Internal Revenue Code of 1986, as amended (the
“Code”), and the Employee Retirement Income Security Act of 1974, as amended
(“ERISA”). The rights of the Participant (as well as any right of his or her
Beneficiary or estate) to claim amounts under this Plan shall be solely those of
an unsecured general creditor of the Company and such rights shall not
constitute an interest in any specific asset of the Company. The Company may
establish one or more “rabbi trusts” in connection with the Plan, provided that
such trusts shall not be deemed to cause the Plan to be anything other than
unfunded under the Code and ERISA.

 

12



--------------------------------------------------------------------------------

6.05 Scope of Authority of Benefits Administrator. The Plan shall be
administered by the Benefits Administrator, which shall be the Nominating and
Governance Committee of the Board of Directors (the “Committee”). The Committee
shall have complete discretion to interpret the Plan and resolve issues
including issues with respect to a Participant’s eligibility and participation
in the Plan, and the calculation of benefits payable under the Plan, and to take
whatever action that he or she believes is necessary or desirable for such
administration, including but not limited to (a) establishing administrative
rules consistent with the provisions of this Plan, (b) delegating his or her
responsibilities to other persons, including the Senior Vice President of the
Human Resources Department, (c) retaining the services of lawyers, accountants
or other third parties to assist with the administration of the Plan, (d) making
equitable adjustments under the Plan (including retroactive adjustments) to
correct mathematical, accounting or factual errors made in good faith by the
Company or a Participant (and any such adjustments will be final and binding on
all persons), and (e) directing the Company to deduct from all Accounts,
payments and distributions under the Plan any federal, state or local taxes or
such other amounts as may be required by law to be withheld.

 

6.06 Amendment of Plan. The Company retains the right to amend this Plan
prospectively at any time. This Plan may be amended by action of the Board at a
meeting held either in person or by telephone or other electronic means, or by
unanimous consent in lieu of a meeting. The Board may delegate this amendment
power to the Nominating and Governance Committee of the Board of Directors, in
whole or in part, by resolution adopted by the Board.

 

6.07 Termination of Plan. The Company, by action of its Board of Directors, may
terminate this Plan for any reason at any time, with thirty (30) days advance
written notice of the termination to be given to all Participants. The Plan will
terminate automatically, without thirty (30) days advance written notice of the
termination to be given to all Participants, upon the occurrence of the
following:

 

  a. The Company is judicially declared bankrupt or insolvent; or

 

  b. The Company is dissolved, subject to a merger, consolidation or
reorganization, or a sale of all or substantially all of its assets, except as
otherwise determined by the Board.

 

Notwithstanding the foregoing, the termination of the Plan in conjunction with
an event described in Subsection 6.07(b) above shall not result in the loss of
any benefits, rights, or features of this Plan with respect to amounts credited
to a Participant’s Account prior to the date of such event.

 

6.08 Waiver of Claims. As a condition of participating in the Plan, a
Participant waives the right to litigate any dispute pertaining to the Plan in
any court of otherwise competent jurisdiction. If a Participant disagrees with
any decision,

 

13



--------------------------------------------------------------------------------

action or interpretation pertaining to the Plan, he or she may submit in writing
a full description of the disagreement. Subject only to review by the Board, the
determination of the Benefits Administrator in reference to any such
disagreement shall be final, binding and conclusive upon all persons.

 

6.09 Incapacitation. Any amount payable under this Plan to an incompetent or
otherwise incapacitated Participant or Beneficiary may, at the sole discretion
of the Benefits Administrator, be made directly to such person or for the
benefit of such person through payment to an institution or other entity caring
for or rendering service to or for such person or to a guardian of such person
or to another person with whom such person resides. The receipt of such payment
by the institution, entity, guardian or other person shall be a full discharge
of that amount of the obligation of the Company to the Participant or
Beneficiary.

 

6.10 Governing Law. This Plan shall be governed and construed in accordance with
the laws of the State of Indiana. When appropriate, the singular nouns in this
Plan include the plural, and vice versa. If any provision of this Plan is deemed
invalid or unenforceable, the remaining provisions shall continue in effect.

 

The Lincoln National Corporation Deferred Compensation Plan for Non-Employee
Directors is hereby approved and established, effective July 1st, 2004.

 

George E. Davis /s/ Plan Benefits Administrator Lincoln National Corporation
Deferred Compensation Plan for Non-Employee Directors

 

14



--------------------------------------------------------------------------------

APPENDIX A

INVESTMENT OPTIONS

 

Unit Investment Options

 

N/A   The Guaranteed Fund SA 11   Core Equity SA 12   Government/Corporate Bond
SA14   Short Term SA 17   Medium Capitalization Equity SA 20   High Yield Bond
SA 21   Balanced SA 22   International Equity SA 23   Large Capitalization
Equity SA 24   Small Capitalization Equity SA 27   Scudder VIT Equity 500 Index
SA 28   Value Equity SA 30   Conservative Balanced SA 32   Aggressive Balanced
SA 33   Social Awareness SA 34   American Funds New Perspective SA 35   Fidelity
VIP Contrafund SA 36   Scudder VIT Small Cap Index SA 37   Neuberger Berman
Mid-Cap Growth SA 38   Neuberger Berman AMT Regency SA 59   Fidelity VIP
Overseas SA 61   Delaware Large Cap Value SA 70   Janus Aspen Series Growth

 

Stock Unit Investment Option

 

Lincoln National Corporation Common Stock *

 

--------------------------------------------------------------------------------

* Participants may not transfer amounts notionally invested in Stock Units into
units at any time.

 

15



--------------------------------------------------------------------------------

APPENDIX B

ELIGIBLE COMPENSATION

Effective July 1, 2004 *

 

Annual Retainer Fee:    $ 80,000.00 Annual Committee Chairperson Retainer Fee:
   $ 5,000.00 Annual Lead Director Fee:    $ 25,000.00 Automatic Deferral**    $
80,000.00

 

--------------------------------------------------------------------------------

* Amounts subject to change.

** Eligible Company Directors shall receive an Automatic Deferral as part of
their Annual Retainer Fee.

 

16



--------------------------------------------------------------------------------

[Note: This is a non-material amendment under Section 303A.08 the NYSE Listed
Company Manual relating to shareholder approval of equity compensation plans.]

 

AMENDMENT NO. 1

TO THE

LINCOLN NATIONAL CORPORATION

DEFERRED COMPENSATION PLAN FOR NON-EMPLOYEE DIRECTORS

Effective August 15, 2004

 

This Amendment amends the Lincoln National Deferred Compensation Plan for
Non-Employee Directors, effective July 1, 2004 (the “Plan”). The Amendment is
effective as of the 15th day of August, 2004.

 

The Plan is amended as follows:

 

1. The Preamble to the Plan is amended in its entirety to read as follows:

 

“This Deferred Compensation Plan for Non-Employee Directors of Lincoln National
Corporation has been established and is maintained by Lincoln National
Corporation (the “Company”) for the purpose of attracting and retaining talented
individuals to serve on its Board of Directors, and the Board(s) of Directors of
certain of its Affiliates, by providing them with a competitive level of
compensation. All Eligible Directors may elect to defer compensation under the
Plan for distribution upon resignation or retirement from the Board pursuant to
the provisions herein. In addition, Eligible Company Directors may receive, from
time to time, awards under this Plan in partial payment of their annual retainer
fees, and for other specified purposes.”

 

2. Section 1.02 of the Plan is amended to add the following sentence: “A list of
Affiliates participating in this Plan is attached in Appendix C.”

 

3. A new Section 1.04A is added to the Plan, to read as follows:

 

“Board. The term “Board” refers to the Board of Directors of the Company.”

 

4. Section 1.06 of the Plan is amended to add the words “Meeting Fees,” between
the words “Annual Lead Director Fee,” and the words “or any other cash payment…”

 

5. A new Section 1.08A is added to the Plan, to read as follows:

 

“Eligible Company Director. An Eligible Director who is a member of the Board of
Directors of the Company.

 

6. Section 1.09 of the Plan is amended in its entirety to read as follows:

 

“Eligible Director. An “Eligible Director” is any member of the Board of
Directors of the Company or of an Affiliate listed on Exhibit C who is not an
employee or officer of the Company or any Affiliate.”



--------------------------------------------------------------------------------

7. A new Section 1.09A is added to the Plan, to read as follows:

 

“Eligible LNY Director. An Eligible Director who is a member of the Board of
Directors of the Lincoln Life & Annuity Company of New York.

 

8. Section 1.12 of the Plan is amended in its entirety to read as follows:

 

“Participant. The word “Participant” refers to any Eligible Director for whom a
Deferral has been credited under this Plan.”

 

9. The last sentence of Section 2.01(a) of the Plan is amended in its entirety
to read as follows:

 

“The number of Stock Units credited shall be determined by dividing the dollar
amount that the Board determines shall be subject to Automatic Deferral by the
final sales price quoted by the New York Stock Exchange Composite Listing of a
share of LNC Stock of the same class as the Stock Units on the date that the
Automatic Deferral contribution is credited. Automatic Deferral contributions
shall be credited to the Eligible Director’s Account on the last day of each
calendar quarter, or at such other time as the Board may provide.”

 

10. The first sentence of Section 2.01(b) of the Plan is amended in its entirety
to read as follows:

 

“Any Stock Units otherwise to be credited to an Eligible Director on or after
July 1, 2004, as a result of dividend equivalent payments on awards granted
under the 1993 Stock Plan for Non-Employee Directors, shall be credited as Stock
Units to his or her Stock Unit Sub-Account under this Plan, charged against the
number of shares available under Article IV of this Plan, and administered in
accordance with the terms of this Plan.”

 

11. Section 6.05 of the Plan is amended in its entirety to read as follows:

 

“Scope of Authority of Benefits Administrator. The Plan shall be administered by
the Benefits Administrator, which shall be the Nominating and Governance
Committee of the Board (the “Committee”). The Committee shall have complete
authority to take such actions as it believes necessary or desirable for the
proper administration of the Plan, including the power to delegate any portion
of its duties and responsibilities to other persons, including the Head of the
Human Resources Department of the Company. The Committee may so delegate from
time to time, at its sole discretion. The Committee delegates the following
responsibilities to the Head of the Human Resources Department: (a) to interpret
the Plan and resolve issues arising with respect to a Participant’s eligibility
and participation in the Plan, and the calculation of benefits payable to
Participants under the Plan, (b) to establish administrative rules consistent
with the provisions of this Plan, (c) to retain the services of lawyers,
accountants or other third parties to assist with the administration of the
Plan, (d) to make equitable adjustments under the Plan (including retroactive
adjustments) to correct mathematical, accounting or factual errors made in good
faith by the Company or a Participant (with any such adjustments being final and
binding on all persons), (e) to direct the Company to deduct from all Accounts,
payments and

 

- 2 -



--------------------------------------------------------------------------------

distributions under the Plan any federal, state or local taxes or such other
amounts as may be required by law to be withheld, and (f) to take all other
steps deemed necessary for the proper administration of the Plan in accordance
with its terms and its intended purpose(s).”

 

12. Section 6.06 of the Plan is amended in its entirety to read as follows:

 

“Amendment of Plan. The Company retains the right to amend this Plan
prospectively at any time. This Plan may be amended by action of the Board at a
meeting held either in person or by telephone or other electronic means, or by
unanimous consent in lieu of a meeting. In addition to the specific delegation
of authority to amend as set forth below, the Board may also delegate its
authority to amend the Plan, from time to time, in its complete discretion, to
the Head of the Company’s Human Resources Department or to the Committee by a
resolution adopted by the Board. The Board formally delegates to the Head of the
Human Resources Department the power to make any technical, administrative,
regulatory, or compliance amendments to the Plan that the Head of the Human
Resources Department, with the appropriate advice of counsel or other benefits
consultants, determines to be necessary to the continued administration or
operation of the Plan, or to preserve the favorable tax-treatment of deferrals
of income made to the Plan. Notwithstanding the foregoing, if there are a number
of alternatives available to the Plan which would achieve the aforesaid
objectives, and the alternatives present materially different consequences for
the Plan, the Board delegates the power to amend in such cases to the Committee.
In addition, the Board formally delegates to the Head of the Human Resources
Department the power to amend the Plan to change the Investment Options offered
under the Plan to maintain the “mirroring” of options with those investment
options offered under the Lincoln National Corporation Savings & Profit Sharing
Plan. Finally, the Board delegates to the Head of the Company’s Human Resources
Department the power to amend the Plan to reflect changes in the Plan’s
contractual relationships with its service providers or other vendors.”

 

13. The current version of Appendix B shall be deleted and replaced in its
entirety with a new Appendix B, to read as follows:

 

“APPENDIX B

ELIGIBLE COMPENSATION

Effective August 15, 2004 *

 

LNC Directors

      

Annual Retainer Fee (cash portion):

   $ 80,000.00

Annual Committee Chairperson Retainer Fee:

   $ 5,000.00

Annual Lead Director Fee:

   $ 25,000.00

Meeting Fees**

   $ 1,100.00

Automatic Deferral***

   $ 80,000.00

LNY Directors

      

Annual Retainer Fee:

   $ 15,000.00

Meeting Fees (per meeting)

   $ 1,100.00

 

- 3 -



--------------------------------------------------------------------------------

* Amounts subject to change.

** The Nominating and Governance Committee may approve the payment of fees to
Eligible Company Directors for Meetings in excess of the normal number of
scheduled annual meetings, at its discretion from time to time.

*** Eligible Company Directors, but not Eligible LNY Directors, shall receive an
Automatic Deferral as part of their Annual Retainer Fee.”

 

14. A new Appendix C shall be added to the Plan, to read as follows:

 

“APPENDIX C

PARTICIPATING AFFILIATES*

Effective August 15, 2004

 

Lincoln Life & Annuity Company of New York

 

* Unless specifically included in this Exhibit, an Affiliate is not a
participating Affiliate and its directors are not eligible to participate in
this Plan.”

 

- 4 -